SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

562
CA 12-02064
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


MONARCH COMPANIES, INC. AND MONARCH/DNC BUFFALO
AIRPORT, FORMERLY KNOWN AS BUFFALO ENCOUNTER,
PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

DELAWARE NORTH COMPANIES TRAVEL HOSPITALITY
SERVICES, INC., FORMERLY KNOWN AS CA ONE
SERVICES, INC., DEFENDANT-APPELLANT.


HODGSON RUSS LLP, BUFFALO (KEVIN M. KEARNEY OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LOWENSTEIN SANDLER LLP, ROSELAND, NEW JERSEY (MATTHEW M. OLIVER OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered August 17, 2012. The order, among other
things, granted the motion of plaintiffs for the appointment of a
temporary receiver.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 26, 2013                        Frances E. Cafarell
                                                  Clerk of the Court